Citation Nr: 9926476	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-40 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from May 
1966 to May 1969 and from March 1976 to October 1984. 


FINDING OF FACT

The veteran has been diagnosed with PTSD and depressive 
disorder related to his in-service experiences. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for depression is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

Furthermore, to establish service connection for PTSD, the 
record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the record contains statements by the veteran 
indicating he served in Korea during 1967, and that his 
current psychiatric disorders are related to his experiences 
while in Korea.  Some of his reported experiences include, 
but are not limited to, observing the death of a Jeep driver 
who hit a mine, and being run over by a tank, which caused 
him various injuries and led to his hospitalization at the 
44th evacuation hospital. 

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a psychiatric disorder or symptomatology.  
However, the post-service medical evidence shows he has 
suffered from psychiatric symptomatology since 1984.  
Specifically, medical records from the VA Medical Centers in 
Oklahoma City, Oklahoma, and Little Rock, Arkansas, dated 
from 1997 to 1998 note the veteran presented evidence of PTSD 
symptomatology, and had suffered since 1984 of depression, 
anxiety attacks and stress disorder.  More importantly, 
medical notations from the VA Medical Center (VAMC) in 
Lawton, Oklahoma, dated October 1993 show he had problems 
with his sleep and got upset/angry easily.  And, notations 
dated May 1994 indicate he still had nightmares about the 
Korean war and became depressed once he was reminded of his 
experiences in the Korean war; he was diagnosed with PTSD and 
depressive disorder not otherwise specified. 

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claims of 
service connection for PTSD and depression are well grounded.  
Specifically, the Board concludes that the medical records 
from the Lawton VAMC, as discussed above, provide the 
necessary nexus between the veteran's current diagnoses of 
PTSD and depression, and his period of service.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).  However, as additional development is necessary 
prior to final adjudication on the merits, the veteran's 
claims are remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; the appeal is granted to this extent 
only.

The veteran's claim of entitlement to service connection for 
depression is well grounded; the appeal is granted to this 
extent only.



REMAND

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this case, as noted above, records from the Lawton VAMC 
indicate the veteran has been diagnosed with PTSD.  However, 
the claims file does not contain any indication that the RO 
has attempted to verify any alleged stressful incidents 
related by the veteran in correspondence to the RO, including 
statements in a January 1996 PTSD questionnaire, by 
contacting the appropriate custodian of the relevant service 
records.  As a result, there is no indication in the claims 
file that the above mentioned PTSD diagnosis is related to 
any specific traumatic events which have been verified.  In 
this regard, the law indicates that any diagnosis of PTSD 
must be based on a stressor history which has been verified.  
38 C.F.R. § 3.304(f).  As an examination based on a 
questionable history is inadequate for rating purposes, West 
v. Brown, 7 Vet. App. 70, 78 (1994), it is necessary that the 
veteran's stressors be verified, as well as that the veteran 
be provided a new examination where the examiner has an 
accurate, verified history of the veteran's military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Furthermore, the Board observes that the May 1994 notations 
from the Lawton VAMC reveal the veteran became depressed once 
he was reminded of his experiences in the Korean war, and was 
diagnosed with depressive disorder not otherwise specified.  
Therefore, given the veteran's diagnosis, the Board finds he 
should be afforded a VA examination in order to clarify his 
current diagnosis and to better determine the severity and 
etiology of any such diagnosis. 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  With the information contained in the 
veteran's January 1996 statement 
describing his current stressors, the 
information contained in the veteran's 
personnel records, and the evidence of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214s, and all associated 
service documents should be sent to the 
U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), and attempt 
to verify the veteran's claimed 
stressors.  This review is specifically 
requested to include a search for any 
situation or operational reports 
pertaining to any incidents described by 
the veteran.  Any information obtained is 
to be associated with the claims folder.

2.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

3.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnoses of all psychiatric 
disorders that are present, including 
PTSD and depression.  The veteran should 
be advised that failure to report for the 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claims.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 2, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current PTSD 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  In addition, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's diagnosis of depressive 
disorder, if any, is part of his PTSD 
symptomatology, as well as to whether it 
is at least as likely as not that this 
depressive disorder diagnosis is a 
separate disorder related otherwise to 
his period of service.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The claims folder, or all pertinent 
medical records, service records and 
reports, must be made available to the 
examiner for review at all times relevant 
to the examination.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

5.  Thereafter, the RO should adjudicate 
de novo the issues of service connection 
for PTSD and depression, in light of 
relevant decisions including Cohen, 
supra.  In making its determination, the 
RO should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







